DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication originally filed on October 6, 2020.

Claims 1-20 were cancelled and claims 21-40 are pending for examination.

                                                      Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/6/20 and 5/19/22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings


The drawings are objected to because for each label in Fig.1, each term of "node x" should be changed to "terminal x" according to the original specification disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC $112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 30, 35, and 39 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 27 (lines 2, 5), claim 30 (line 3), claim 35 (line 3), claim 39 (line 3), it is ambiguous for reciting the term of "and/or". Is it intended to be "and" or "or"?

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 21, 24, 29-32, 37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Soret et al. in International Pub. No. WO 2017/218003 A1, hereinafter referred to as Soret, in view of Sorrentino et al. in Pub. No. US 2018/249444 A1, hereinafter referred to as Sorrentino.

Regarding claim 1, Soret discloses a first terminal of a radio communications network (vehicle 230 in Fig.2), the first terminal comprising: 
at least one processor (control, element 336 in Fig.3, or processor, element 20 in Fig.5); 
at least one memory with computer program code (memory, elements 40, 42 in Fig.5, or para.70); 
at least one communication module (vehicle-based radio, element 332 in Fig.3, or transmitter/ receiver, elements 12, 16 in Fig.5); and 
at least one antenna (antenna, element 12 in Fig.5); wherein the computer program code being configured in such a way that, using the at least one processor, the at least one communication module, and the at least one antenna, the computer program code (software program, para.70) causes the first terminal to: 
send first messages on a first radio resource to a group of further terminals (sending {first} messages to vehicles within a certain range via V2V link, e.g., {first} radio resource, [para.48-49], wherein messages are Cooperative Awareness Message {CAM} [para.52]),
receive at least one response, after sending the first messages, from at least one of the further terminals of the group (receive response from receiving vehicle [para.41, or 51-52] or receiving response, after sending a command [para.41]); and
send second messages as a function of the resource change decision on a second radio resource to the group of further terminals, the second radio resource being different from the first radio resource (sending brake warning command to another vehicles via a link, para.30).
Also, Soret discloses autonomous vehicles can regulate speed, change lanes, avoid collisions with other cars, avoid road hazards, stay in lane, and can obtain or provide information from/ to other vehicles such as traffic, road conditions, vehicle state, share emergency information (para.27).
Soret does not disclose ascertaining a resource change decision as a function of the at least one response, and sending the second messages as a function of the resource change decision on a second radio resource to the group of further terminals, the second radio resource being different from the first radio resource; which are known in the art and commonly applied in communications field for data communications, as suggested in Sorrentino’s disclosure as below.
Sorrentino, from the same field of endeavor, teaches:
ascertaining a resource change decision as a function of the at least one response (reselecting a second radio resource upon detecting a triggering condition based at least in part on measurements, para.9); and
sending the second messages as a function of the resource change decision on a second radio resource to the group of further terminals (transmitting signals, e.g., second messages, by using reselected radio resources [para.8, lines 4-5 and para.50]), the second radio resource being different from the first radio resource (restriction of reselection is based on radio resources that are currently in-use or time index of resources for reselection may be restricted by frequency index of resources used prior to reselection, para.57, lines 10-15).
Sorrentino also teaches each wireless device selects a radio resource for signal transmissions and retains the selected resource until a reselection is necessary (para.8) and reselecting a second radio resource from one or more candidate radio resources based on a time of the first radio resource, a frequency of the first radio resource, or both.(para.24).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to send first messages and second messages in different radio resources upon ascertaining a resource change decision, which is a funtion of a response to receiving first messages; thus enabling vehicles to operate safely on a given roadway while providing/ obtaining high margins of safety through the timely exchange of first/ CAM and second/ DENM messages among terminal in a D2D .

Regarding claim 24, Soret in view of Sorrentino disclose wherein the at least one response is a negative receipt acknowledgment (not receiving {first} responses to messages, see para.5, lines 9-10 in Soret).

Regarding claim 29, Soret in view of Sorrentino disclose wherein the first terminal is configured to: 
receive a first number of responses, after sending the first messages on the first radio resource, from terminals of the group (receive {first} response from receiving vehicle [see para.41, or 51-52 in Soret] or receiving response, after sending a command [para.41]); 
receive a second number of responses, after sending the second messages on the second radio resource, from terminals of the group (receive {second} response from receiving vehicle [see para.41, or 51-52 in Soret] or receiving response, after sending a command [para.41]);
ascertain a further resource change decision (reselecting a second radio resource upon detecting a triggering condition based at least in part on measurements, para.9 in Sorrentino) when an absolute difference of the first number of responses and second number of responses exceeds a threshold value (determining difference between first measurements performed on first radio resource and second measurement performed on second radio resource exceeds a threshold, see para.29 in Sorett); and 
send, as a function of the further resource change decision, further messages on a third radio resource to the group of further terminals, (transmit, by using reselected radio resources, signals, e.g., further messages, [see para.8, lines 4-5 and para.50 om Sorrentino]), the third radio resource being different from the first radio resource and the second radio resource (restriction of reselection is based on radio resources that are currently in-use or time index of resources for reselection may be restricted by frequency index of resources used prior to reselection, e.g., first and second radio resources, see para.57, lines 10-15 in Sorrentino).


Regarding claim 30, Soret in view of Sorrentino disclose wherein the first messages and the second messages are Cooperative Awareness Messages (CAM) according to ETSI TS 102 637-2 V1.2.1 (2011-03) (CAM, see para.52 in Soret, or para.3 in Sorrentino), and/or Decentralized Environmental Notification Messages (DENM) according to ETSI TS 102 637-3 V1.1.1 (2010-09) (brake warning command, e.g., DENM, see para.30 in Soret, or DENM, see para.3 in Sorrentino).

Regarding claim 31, claim 31 is rejected for substantially same reason as applied to claim 21 above, except that claim 31 is in a method claim format

Regarding claim 32, claim 32 is rejected for substantially same reason as applied to claim 21 above, except that claim 32 is from the second terminal perspective, and wherein Soret discloses a second vehicle (vehicle 220 or vehicle 210 in Fig.2), comprising at least one processor; at least one memory with computer program code; and at least one communication module; and at least one antenna; wherein the computer program code is configured in such a way that, using the at least one processor, the at least one communication module, and the at least one antenna, the computer program code causes the second terminal to perform claimed features (Fig.3 or Fig.5) as recited in claim 21. In addition, Soret states that ascertaining a response as a function of a successful or unsuccessful decoding of the first message (decoding messages, para.29). It is well known in the art that when decoding has been correctly performed, “Ack” is notified; and when it is determined that the decoding has not been correctly performed, “Nack” is notified. 

Regarding claims 37 and 39, claims 37 and 39 are rejected for substantially same reason as applied to claims 24 and 30 above, respectively, except that claims 37 and 39 are from the second terminal perspective.

Regarding claim 40, claim 40 is rejected for substantially same reason as applied to claim 32 above, except that claim 40 is in a method claim format.

Claims 22 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Soret in view of Sorrentino, as applied to claim 21 above, and further in view of Sun et al. in Pub. No. US 2018/0220428 A1, hereinafter referred to as Sun.

Regarding claim 22, Soret in view of Sorrentino discloses wherein the first terminal is configured to receive a first number of responses after sending the first messages (receiving {first} responses to messages, see para.5, lines 1-5 in Soret).
Soret in view of Sorrentino do not disclose ascertain a second number of terminals in the group; compare the first number of responses to the second number of terminals in the group; and ascertain the resource change decision based on the comparison; which are known in the art and commonly applied in communications field for data communications, as suggested in Sun’s disclosure as below.
Sun, from the same field of endeavor, teaches:
ascertain a second number of terminals in the group (determining all other nearby receivers, para.86); 
compare the first number of responses to the second number of terminals in the group (monitor ACK to NACK ratio for some or all other nearby receivers, praa.86); and 
ascertain the resource change decision based on the comparison (transition from operating in non-contention-based mode to operating in a contention-based mode for wireless link based at least in part on interference level condition being satisfied, para.7).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to change to contention-based mode data transmission/ reception method comprising the step of obtaining data transmission resources, or ascertain the resource change decision upon comparing the {first} number of responses with a {second} number of  terminals; thus improving the spectral efficiency by improving the collision response in the change of resource change decision. 

Regarding claim 26, Soret in view of Sorrentino disclose wherein the first terminal is configured to: 
receive positive receipt acknowledgments as a response to at least one of the sent first messages (receiving {first} responses to messages, see para.5, lines 1-5 in Soret); 
receive negative receipt acknowledgments as a response to the at least one of the sent first messages (not receiving {first} responses to messages, see para.5, lines 9-10 in Soret). 
Soret in view of Sorrentino do not disclose ascertain a collision indicator as a function of a number of the positive receipt acknowledgments and as a function of a number of the negative receipt acknowledgments; and ascertain the resource change decision based on a comparison of the collision indicator to a collision threshold value; which are known in the art and commonly applied in communications field for data communications, as suggested in Sun’s disclosure as below.
Sun, from the same field of endeavor, teaches ascertain a collision indicator as a function of a number of the positive receipt acknowledgments and as a function of a number of the negative receipt acknowledgments (determining interference level by considering ratios ACK to NACK ratio para.89); and ascertain the resource change decision based on a comparison of the collision indicator to a collision threshold value (transition from operating in non-contention-based mode to operating in a contention-based mode for wireless link based at least in part on interference level condition being satisfied, [para.7], e.g., when ratios ACK to NACK ratio that falls below  threshold, [para.89]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to change to contention-based mode data transmission/ reception method comprising the step of obtaining data transmission resources, or ascertain the resource change decision  upon comparing the collision indicator to a collision threshold; thus improving the spectral efficiency by improving the collision response in the change of resource change decision. 

Regarding claim 27, Soret in view of Sorrentino disclose wherein the first terminal is configured to: 
receive at least one piece of movement and/or position information from terminals using a further message (receiving information on vehicle state, speed from other vehicles, location information, see para.27, lines 1-8, and para.35, lines 1-14 in Soret);
ascertain the group of further terminals as a function of the received movement and/or position information (determining neighboring vehicles 210, 220, see para.35 or Fig.2 in Soret).
Soret in view of Sorrentino do not disclose ascertain the resource change decision as a function of responses of the terminals of the ascertained group; which is known in the art and commonly applied in communications field for data communications, as suggested in Sun’s disclosure as below.
Sun, from the same field of endeavor, teaches ascertain the resource change decision as a function of responses of the terminals of the ascertained group (transition from operating in non-contention-based mode to operating in a contention-based mode for wireless link based at least in part on interference level condition being satisfied, [para.7], wherein interference level is determined based on ACK/ NACKs from some or all nearby or all receivers, para.86).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to change to contention-based mode data transmission/ reception method comprising the step of obtaining data transmission resources, or ascertain the resource change decision upon considering responses of terminals that are moving, e.g., determined based on their speed, in the ascertained group; thus improving the spectral efficiency by improving the collision response in the change of resource change decision. 

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Soret in view of Sorrentino, as applied to claim 21 above, and further in view of Lu et al. in Pub. No. US 2015/0319746 A1, hereinafter referred to as Lu, and Sun.

Regarding claim 23, Soret in view of Sorrentino disclose wherein the first terminal is configured to: 
receive a first number of responses after sending the first messages (receiving {first} responses to messages, see para.5, lines 1-5 in Soret).
Soret in view of Sorrentino do not disclose ascertain a second number of terminals of the group, and ascertain a third number by multiplying the first number by a scaling factor; which are known in the art and commonly applied in communications field for data communications, as suggested in Lu’s disclosure as below.
Lu, from the same field of endeavor, teaches:
ascertain a second number of terminals of the group (determining other pairs of wireless devices, para.63); 
ascertain a third number by multiplying the first number by a scaling factor (adjusting HARQ timing, e.g., responses timing, based on delay adjustment information/ adjustment information, para.103 or para.109, lines 1-7).
The motive is to scale responses for the benefit of controlling responses from a plurality of devices.
Soret in view of Sorrentino and Lu do not disclose compare the third number to the second number of terminals of the group; and ascertain the resource change decision based on the comparison; which are known in the art and commonly applied in communications field for data communications, as suggested in Sun’s disclosure as below.
Sun, from the same field of endeavor, teaches compare the third number to the second number of terminals of the group (monitor ACK to NACK ratio for some or all other nearby receivers, praa.86); and ascertain the resource change decision based on the comparison (transition from operating in non-contention-based mode to operating in a contention-based mode for wireless link based at least in part on interference level condition being satisfied, para.7).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to implement the feature of changing to contention-based mode data transmission/ reception method comprising the step of obtaining data transmission resources, or ascertain the resource change decision, upon comparing the response to the second number of terminals –  of Sun --, wherein the response is multiplied by a scaling factor – as indicated in Lu  --into the method of communications of Soret in view of Sorrentino; thus improving the spectral efficiency by improving collision responses in the resource change decision. 

Regarding claim 28, Soret in view of Sorrentino, Lu, and Sun disclose wherein the first terminal is configured to ascertain the scaling factor as a function of a number of further terminals of the group (delay adjustment information is based on a change of D2D compatible subframes for data transmissions in D2D communication between first and second wireless devices, see para.110 in Lu). 

Claims 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Soret in view of Sorrentino, as applied to claims 21 and 32 above, respectively, and further in view of Kim et al. in Pub. No. US 2018/0317268 A1, hereinafter referred to as Kim.

Regarding claim 25, Soret in view of Sorrentino do no disclose wherein the at least one response includes a resource indicator that uniquely identifies the first radio resource; which is known in the art and commonly applied in communications field for data communications, as suggested in Kim’s disclosure as below.
Kim, from the same field of endeavor, teaches one response includes a resource indicator that uniquely identifies the first radio resource (response message includes resource status indicator {RSI}, para.208).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include a resource indicator that uniquely identifies the first radio resource in a response; thus facilitating the detection of the presence among D2D devices.

Regarding claim 38, claim 38 is rejected for substantially same reason as applied to claim 25 above, except that claim 38 is from the second terminal perspective.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Soret in view of Sorrentino, as applied to claim 32 above, and further in view of Zhang in Pub. No. US 2017/0141861 A1, hereinafter referred to as Zhang.

Regarding claim 33, Soret in view of Sorrentino disclose randomizing the resource selection (see para.13 in Sorrention).
However, Soret in view of Sorrentino do not disclose randomizing includes ascertain a random number between two values; compare the random number to a threshold value; and sends the response to the first terminal based on the comparison; known in the art and commonly applied in communications field for data communications, as suggested in Zhang’s disclosure as below.
Zhang, from the same field of endeavor, teaches:
ascertain a random number between two values (randomly chose a number between two numbers 0 and 10, para.90); 
compare the random number to a threshold value (if number is greater than 6, para.90); and 
sends the response to the first terminal based on the comparison (send collision identifie, para.90).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to randomize an operation as claimed; thus enabling the provision of a solution while reducing a resource waste.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Soret in view of Sorrentino and Zhang, as applied to claim 33 above, and further in view of Harris et al. in Pub. No. US 2006/0268768 A1, hereinafter referred to as Harris.

Regarding claim 34, Soret in view of Sorrentino and Zhang do not disclose wherein the second terminal is configured to send the response to the first terminal only when the ascertained random number is less than or equal to the threshold value, the threshold value being a reciprocal value of a scaling factor; which are known in the art and commonly applied in communications field for data communications, as suggested in Harris’s disclosure as below.
Harris, from the same field of endeavor, teaches:
the second terminal is configured to send the response to the first terminal only when the ascertained random number is less than or equal to the threshold value (MS attempts to transmit message when scaled random number is less than random number threshold, para.34);
the threshold value being a reciprocal value of a scaling factor (generates a random number and further generates a scaling factor, multiplies random number by scaling factor to produce a scaled random number and compares the scaled random number to the random number threshold, para.34).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to send the response to the first terminal only when the ascertained random number is less than or equal to the threshold value being a reciprocal value of a scaling factor; thus efficiently controlling responses from a plurality of receiving devices while avoiding or minimizing the collision.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Soret in view of Sorrentino, Zhang, and Harris, as applied to claim 34 above, and further in view of Lu.

Regarding claim 35, Soret in view of Sorrentino, Zhang, and Harris disclose wherein the second terminal is configured to: receive at least one piece of movement and/or position information from further terminals using a further message (receiving information on vehicle state, speed from other vehicles, location information, see para.27, lines 1-8, and para.35, lines 1-14 in Soret). 
Soret in view of Sorrentino, Zhang, and Harris do not disclose ascertain the scaling factor as a function of a number of the further terminals; which is known in the art and commonly applied in communications field for data communications, as suggested in Lu’s disclosure as below.
Lu, from the same field of endeavor, teaches ascertain the scaling factor as a function of a number of the further terminals (delay adjustment information is based on a change of D2D compatible subframes for data transmissions in D2D communication between first and second wireless devices, see para.110 in Lu). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to ascertain the scaling factor as a function of a number of the further terminals, which are moving; thus controlling responses from multiple devices while mimizing or avoiding the collison.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Soret in view of Sorrentino, as applied to claim 32 above, and further in view of Guo et al. in Pub. No. US 2019/0044667 A1, hereinafter referred to as Guo, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application No. 62/684,358 filed on Jun. 13, 2018, hereinafter referred to as Prov’58.

Regarding claim 36, Soret in view of Sorrentino do not disclose wherein the second terminal is configured to: ascertain a reception power during the receipt of the first message; and ascertains the response as a function of the reception power and as a function of the successful or unsuccessful decoding of the first message; which are known in the art and commonly applied in communications field for data communications, as suggested in Guo’s disclosure as below.
Guo, from the same field of endeavor, teaches ascertain a reception power during the receipt of the first message; and ascertains the response as a function of the reception power and as a function of the successful or unsuccessful decoding of the first message (detect signal power, e.g., PSCCH-RSRP or PSCCH-RSRQ is above some configured threshold and send feedback to indicate whether PSCCH/ PSSCH are decoded correctly, para.230 in Guo, or pg.12 in Prov’58).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to ascertain the response as a function of the reception power and as a function of the successful or unsuccessful decoding of the first message; thus facilitating detection of presence of surrounding devices in a D2D network.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chae, Sell, and Strassberger are all cited to show that sending first messages and second messages in different radio resources upon ascertaining a resource change decision, which is a funtion of a response to receiving first messages -- would enable vehicles to operate safely on a given roadway while providing/ obtaining high margins of safety through the timely exchange of first/ CAM and second/ DENM messages among terminal in a D2D, similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
          	



	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465